—Certiorari.

En cuanto la peti-ción se refiere a la expedición de un auto de mandamus, *971apareciendo de sn faz qne el efecto del remedio solicitado sería obligar a la corte inferior a ejercer sn discreción en determinado sentido, y en cnanto hace referencia al libra-miento de nn anto de certiorari, annqne nos inclinamos a estar conformes con el peticionario dadas las circunstancias qne en sn caso concurren, no obstante reconocer qne la re-gla general es la aplicada por el juez de distrito, no te-niendo intención alguna de prejuzgar la cuestión planteada, en el ejercicio de nuestra propia discreción, no ha lugar. Denegado.